Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants arguments and amendments, filed on 9/27/22, have been fully considered but they do not confer patentability on all of the instantly filed claims.  Applicants have amended independent claim 1 to recite that the ZIF-based powder is a compound in which zinc and benzimidazole are bonded.  The previously relied upon prior art rejections are withdrawn as they are all concerned with imidazole-based ZIF powders, and the previously relied upon prior art does not teach benzimidazole-based ZIF powders.  Independent claims 6 and 9 have been amended to recite an amount limitation of the ZIF-based powder.  Claim 9 has also been amended to overcome the previously relied upon 112(b) rejection.  The prior art relied upon in the previous Office action does not teach or suggest polymer films or the preparation of a polymer composition where the ZIF-based powder is present within the 11-30 wt% range as instantly claimed.  Further search has led to new prior art rejections, which are described below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebrahimi et al. (Materials Letters 2017, 189, 243-237).  This publication was made available to the public on 12/8/16.
Ebrahimi et al. teaches a room temperature synthesis of zeolitic imidazolate framework-7 (ZIF-7) microcrystals.  The ZIF-7 is prepared by the reaction of a zinc source [Zn(NO3)2·4H2O] and benzimidazole to afford a white powder as shown in figure 2a (experimental section).  Ebrahimi et al. teaches that there is a chemical bond between the Zn(II) and the benzimidazole as taught on the left column of page 244.  One having ordinary skill in the art readily understands that the chemical bond would be a coordination bond between the nitrogen atom of the benzimidazole which contains a lone pair of electrons and the Lewis acidic zinc atom, thereby satisfying claims 1 and 4.  The prepared powder is the only powder in the product, meaning that the ZIF-based powder is contained in an amount of 100 wt% based on the total weight of the powder.  While Ebrahimi et al. does not refer to the ZIF-7 as a white pigment, the preparation of a white powder as taught by Ebrahimi et al. inherently means that said powder would be capable of serving as a white pigment, thereby anticipating claims 1, 4, and 5.

Claims 6, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahdi et al. (Polymer 2017, 97, 31-43).
Mahdi et al. teaches a polyurethane which includes a ZIF-8 filler.  Figure 3 teaches a membrane which shows the untreated (PU) membrane, and a series of composite materials having 10, 20, 30, and 40 wt% of ZIF-8.  Figure 3 clearly shows that the inclusion of the ZIF-8 filler serves to increase the opacity of the membrane.  Examination of figure 3 shows that the ZIF-8 filler serves not only as a filler, but as a white pigmenting material.  The 20 and 30 wt% ZIF-8 filled polyurethane membranes reads on Applicants claimed polymer resin films as described in claim 6.  Additionally, Mahdi et al. teaches a method of filling (pigmenting) a polyurethane resin in which ZIF-8 is dispersed in said polyurethane resin in amounts which fall within the 11-30 wt% range as recited in claim 9 (specifically, the 20 and 30 wt% embodiments).  The polyurethane resin is a plastic which satisfies claim 12.  It should be noted that the membranes taught by Mahdi et al. can be referred to in a broad sense as free-standing films, thereby satisfying the film limitations of claims 6, 9, and 12. 

Claims 6, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chi et al. (Journal of Membrane Science 2015, 495, 479-488).
Chi et al. teaches a composite membrane which is comprised of a SEBS copolymer and ZIF-8 nanoparticles.  The SEBS copolymer is added to a dispersion of ZIF-8 in THF and mixed until full dissolution occurs.  After gas removal, the mixture was poured into a glass dish and allowed to slowly evaporate to form a film, which is then removed to afford a dense, free standing membrane (sections 2.2 and 2.3 of Chi et al.).  The particle loading was fixed at 30 wt% which reads on the 11-30 wt% range limitations of claims 6 and 9.  Figure 4 of Chi et al. shows a membrane with no added ZIF-8 nanoparticles, and three membranes which have added ZIF-8 nanoparticles at different particle sizes.  The figure clearly shows that the membranes which include ZIF-8 have been pigmented white.  As such, the method and composites (which prior to removal from the glass containers are true films and not just free-standing films) taught by Chi et al. is inherently a method for changing the color of a polymer resin using a white ZIF-based powder and the products prepared are polymer resin films comprising a white ZIF-based powder.  The SEBS copolymer is a plastic which satisfies claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mahdi et al. (Polymer 2017, 97, 31-43).
Claims 7 and 13: Mahdi et al. teaches that the methodologies developed in the ZIF-8/polyurethane systems can be extended to other hyperelastic polymers including polypropylene (conclusions section).  One having ordinary skill in the art would have therefore found it obvious to prepare other composite materials which include a ZIF-8 filled (pigmented) polypropylene composite material.  The preparation of a polypropylene/ZIF-8 composite membrane in the same manner as the polyurethane/ZIF-8 composite membrane satisfies the limitations of claims 7 and 13. 
Claim 10: Mahdi et al. teaches that the ZIF-8 is added to the polyurethane solution as a colloidal dispersion (section 2.2).  While Mahdi et al. does not provide a concentration of the ZIF-8 particles in the dispersion, one having ordinary skill in the art would have found it obvious to have prepared a colloidal dispersion such that the concentration of the ZIF-8 within the dispersion (which can be referred to as the pigment composition) is within the 0.5-99.5 wt% range as required by claim 10.  If the concentration of ZIF-8 in the dispersion is too low, a large amount of THF dispersant is needed which becomes wasteful, especially as the ZIF-8 loading level in the composite membrane increases.  Also, as a dispersion, the amount of ZIF-8 would not come close to the 99.5 wt% range of claim 10.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (i.e., does not require undue experimentation).  In re Aller, 105 USPQ 233.  “Discovering an optimum value of a result effective variable involves only routine skill in the art.”  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Note too MPEP 2144.05 which states that “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”.

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Chi et al. (Journal of Membrane Science 2015, 495, 479-488).
Chi et al. teaches preparing a colloidal dispersion of ZIF-8, to which is added a SEBS copolymer (section 2.3).  While Chi et al. does not provide a concentration of the ZIF-8 particles in the dispersion, one having ordinary skill in the art would have found it obvious to have prepared a colloidal dispersion such that the concentration of the ZIF-8 within the dispersion (which can be referred to as the pigment composition) is within the 0.5-99.5 wt% range as required by claim 10.  If the concentration of ZIF-8 in the dispersion is too low, a large amount of THF dispersant is needed which becomes wasteful, especially as the ZIF-8 loading level in the composite membrane increases.  Also, as a dispersion, the amount of ZIF-8 would not come close to the 99.5 wt% range of claim 10.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (i.e., does not require undue experimentation).  In re Aller, 105 USPQ 233.  “Discovering an optimum value of a result effective variable involves only routine skill in the art.”  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Note too MPEP 2144.05 which states that “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”.

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766